   Case 2:20-cv-00084-HCN Document 6 Filed 09/21/20 PageID.18 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH

    JEREMY BRYAN BARNEY aka
 JEREMY BRYAN BARNEY RANDALL,                            MEMORANDUM DECISION
                                                      & ORDER DISMISSING COMPLAINT
                   Plaintiff,
                                                              Case No. 2:20-CV-84-HCN
                       v.
                                                                Howard C. Nielson, Jr.
 ADULT PROBATION & PAROLE, et al.,                            United States District Judge
                 Defendants.


       Plaintiff has not responded to the June 18, 2020 order to within thirty days show cause

why his case should not be dismissed for failing to file his certified six-month inmate account

statement, as ordered. See Dkt. Nos. 2, 5. Plaintiff was last heard from on February 7, 2020—

more than seven months ago—when he submitted his complaint and in forma pauperis

application. See Dkt. Nos. 1, 3. Plaintiff has not since updated his address with the court as

required. See D. Utah Civ. R. 83-1.3(e) (“In all cases, counsel and parties appearing pro se must

notify the clerk’s office immediately of any change in address, email address, or telephone

number.”).

                                          *      *       *

       IT IS HEREBY ORDERED that, because Plaintiff has neither followed the court’s

order, nor prosecuted this case, see DUCivR 41-2, Plaintiff’s complaint is DISMISSED without

prejudice. This action is CLOSED.
Case 2:20-cv-00084-HCN Document 6 Filed 09/21/20 PageID.19 Page 2 of 2




                                DATED this 18th day of September, 2020.

                                BY THE COURT:



                                Howard C. Nielson, Jr.
                                United States District Judge




                                                                          2
